Fourth Court of Appeals
                                San Antonio, Texas
                                       June 10, 2016

                                   No. 04-15-00812-CV

  CHRISTUS SPOHN HEALTH SYSTEM CORP. d/b/a Christus Spohn Hospital Kleberg,
                             Appellant

                                             v.

                                 Melissa HERNANDEZ,
                                        Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 13-03-52114-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason Pulliam, Justice

       The en banc court has considered Appellee’s motion for en banc reconsideration; the
motion is DENIED. See TEX. R. APP. P. 49.7.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2016.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court